Citation Nr: 1731578	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-06 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for residuals of a right foot injury.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served in the Air Force from April 1969 to January 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claim for residuals of a right foot injury.  

The Board notes that the Veteran requested a local BVA hearing in his February 2013 VA Form 9.  Generally, once a veteran requests a hearing, the hearing must be conducted before the Board can decide the issue on appeal.  However, in a June 2017 Statement of Support, the Veteran withdrew his request for a hearing, thereby ripening the issue for a Board decision.  See 38 C.F.R. § 20.704(e).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.       38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In June 2011, the Veteran submitted a claim of entitlement to service connection for a right foot condition described as injury to the big toe and two adjacent toes.  The Veteran alleged that he jammed his toes against a wooden barracks step, breaking the toes.  He reported that surgery was performed at a base hospital and he was placed on light duty.  

The Veteran was afforded a VA examination in July 2011.  In that examination, the examiner opined that the degenerative changes at the first MTP (metatarsal phalangeal joint) are not caused by or the result of the Veteran's big toe condition.  He added that the Veteran's right great toenail was removed due to infection.  As such, the removal of the toenail would not result in degenerative changes to the first MTP joint.  Additionally, the examiner opined that the second and third toes although permanently flexed, was not based on active duty service.  The examiner's opinion, however, is inadequate as he failed to address the appropriate legal standard and did not consider the relevant evidence of record, including the Veteran's lay statements.  Moreover, the opinion that the Veteran's second and third toes were not related to service due to a lack of medical evidence is conclusory and does not take into account the Veteran's lay statements.  See   Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Specifically, the Veteran stated that he injured his right foot during basic training when he jammed his right foot while running up steps during a midnight drill.  This injury led him to going to the hospital, which resulted in the removal of his toenail.  The examiner failed to opine on whether the jammed toes could have caused the degenerative changes in the MTP joint or the permanent flexion of the second and third toes.  As such, a remand to determine the etiology of the Veteran's residuals of the right foot is appropriate.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claim file must be reviewed, and associate with the record any outstanding records of evaluations or treatments the Veteran have received for the disability at issue.

2.  Provide the claims file to the VA examiner from the July 2011 examination, and obtain from that examiner an addendum medical opinion.  If the examiner determines that an opinion may not be offered without first examining the Veteran, then schedule the Veteran for an appropriate examination.  The examiner should answer the following question:

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right foot condition is related to the Veteran's active service, to include whether it had its onset during active service.  

The examiner must address the lay evidence of record concerning the Veteran's right foot condition to include the Veteran's competent statement that he jammed his foot on stairs resulting in the toe nail injury.  The examination report must include a complete rationale for all opinions expressed.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board


The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




